Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 14, 2020 is acknowledged.
Claims 1-8 are pending.
Claims 9-20 are cancelled.
Claims 1, 6 and 8 are currently amended.
Claims 1-8 as filed on December 14, 2020 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikada et al (JP 2000/178180, published June 27, 2000, as evidenced by the Google translation, of record) as evidenced by Wikipedia “Pancreatic islets,” last edited August 17, 2020, of record, in view of Jiang et al. (US 2012/0322939, published December 20, 2012, IDS reference filed July 13, 2020).
	Ikada teaches a device used to create a void surrounding a tissue rich in capillaries which allows cell transplantation (abstract; claim 1).  The device comprises a device base and a 
	The device is preferably made of a tissue non-adhesive material, for example, a thin flat plate (hydrogel film / construct) or a hollow thin plate (having a cavity) that contains the neovascular inducer on its wall or inside (biological material within cavity) (paragraph [0010]; Figures 1 and 2), as required by instant claims 3 and 7.  The flat bag-shaped or cylindrical hollow material illustrated in FIG 1B:

    PNG
    media_image1.png
    406
    733
    media_image1.png
    Greyscale

is made of a hydrogel having pores large enough to prevent cells from entering (paragraph [0014]).  Materials used for preparing the hydrogel include inter alia poly-2-hydroxyethyl methacrylate (paragraph [0015]), as required by instant claim 6.  The hydrogel may be crosslinked (paragraph [0015]).  After the release of the neovascular inducer, cells are implanted into the space from which the device has been removed or the internal space of the device as shown in FIG 2 (paragraph [0020]):

    PNG
    media_image2.png
    530
    847
    media_image2.png
    Greyscale

	In the embodiment of Example 1, the bag was prepared around a 100 micron thick polyethylene film insert (implies a thickness up to about 100 microns), as required by instant claim 4.  In the embodiment of Comparative Example 2, an agarose solution was poured into a bag as prepared in Example 1 (implies an / one opening large enough to allow cells to be inserted) (paragraph [0024]).  In the embodiment of Example 3, hydrogel plates having a thickness of either 1 or 0.2 cm (1000 or 200 microns) were prepared, as required by instant claim 4.
In the embodiment of Example 1, 100 microliters of a gel comprising bFGF was injected into the bag, as required by instant claim 5.
	In the embodiment of Example 1, the implanted cells were pancreatic islets of Langerhans (contains glucagon producing alpha cells and insulin producing beta cells as evidenced by Wikipedia), as required by instant claims 7 and 8. 
	Ikada do not teach a hydrogel having integral zwitterionic functional groups as required by claim 1.
	This deficiency is made up for in the teachings of Jiang.
Jiang teach crosslinked zwitterionic hydrogels advantageously used as coatings for medical devices because they provide biocompatible, antimicrobial and non-fouling surfaces (title; abstract; paragraphs [0160]-[0162]).  Hydrogels have long been of interest for biological application, however, commonly used poly(2-hydroxyethyl methacrylate) hydrogels have a lower hydration than native tissue, foul, and are difficult to functionalize (paragraphs [0003]-[0004]).  Zwitterionic hydrogels may overcome these disadvantages (paragraphs [0005]-[0009]).  The zwitterionic hydrogels of Jiang comprise acrylate polymers comprising a betaine group (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute zwitterionic hydrogels as taught by Jiang for the hydrogel base device of the devices of Ikada inclusive of those illustrated in FIGS 1B and 2B because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution in view of the advantages taught by Jiang that zwitterionic hydrogels have over commonly used poly(2-hydroxyethyl methacrylate) hydrogels embraced by Ikada.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikada et al (JP 2000/178180, published June 27, 2000, as evidenced by the Google translation, of record) as evidenced by Wikipedia “Pancreatic islets,” last edited August 17, 2020, of record, in view of Jiang et al. (US 2012/0322939, published December 20, 2012, IDS reference filed July 13, 2020) as applied to claims 1 and 3-8 above, and further in view of DeCrosta et al. (US 4,575,539, published March 11, 1986, IDS reference filed July 13, 2020)
The teachings of Ikada and Jiang have been described supra.

This deficiency is made up for in the teachings of DeCrosta.
DeCrosta teach drug delivery systems comprising interpenetrating polymer networks (multiple network) (title; abstract), as required by instant claim 2.  An interpenetrating polymer network swells, does not dissolve in solvents and exhibits suppressed creep and flow properties (column 3, lines 36-46).  The hydrogel may be in the form of a sheet or bag; the interior of the bag may be filled with active ingredients (column 8, lines 1-33).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogel base device of the devices of Ikada in view of Jiang comprising a crosslinked zwitterionic hydrogel bag to further comprise a second interpenetrating hydrogel network as taught by DeCrosta because such an interpenetrating network swells, does not dissolve in solvents and exhibits suppressed creep and flow properties.  There would be a reasonable expectation of success because Jiang broadly teaches a hydrogel in the form of a bag and DeCrosta teach interpenetrating hydrogels may be in form of a bag.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the modified / new grounds of rejection necessitated by amendment.  Implicit to the disclosure of a bag by Ikada is a / one opening.  See also Rezania et al. (US 2004/0197374) which illustrates implantable pouches (bags) to have one large opening for loading cells (abstract; Figures; paragraph [0001]; claims).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rezania et al. (US 2004/0197374) teach an implantable pouch containing an opening for loading insulin-releasing cells (title; abstract; Figures; paragraph [0001]; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633